 In the Matter of INTERNATIONAL HARVESTER COMPANY (FARMALLWORKS)andFEDERAL LABOR UNION No. 22657, AFFILIATED WITH THEAMERICAN FEDERATION-OF LABORCase No. R ,2505.Decided May 22, 1941Jurisdiction:motor truck and agricultural equipment manufacturing industry.Investigation and Certification of Representatives:existence of questions: Com-pany denied requests of rival unions for recognition until such time as Boarddetermines the exclusive representative of the employees; employees hired toreplace employees who have been inducted into military or naval training orservice of the United Statesheldeligible to vote; persons in the employ of theCompany for a period of 6 months or lessheldeligible to vote; electionsnecessary.Units Appropriate for Collective Bargaining:(1) production and maintenanceemployees excluding salaried employees, supervisory employees on hourly ratesabove the rank of working group leaders, factory clerical employees, officeclerical employees, indentured apprentices, progressive executive students, fireand watch employees, temporary employees, pattern makers, and pattern mak-ers' apprentices; and (2) pattern makers and pattern makers' apprentices:determination of, presently made, although ordinarily an election would bedirected before establishing them as a separate appropriate unit, since only thepattern makers' craft organization desires to appear on the ballot in suchelection.Mr. Jack G. Evans,for the Board.Mr. Frank B. Schwarer,of Chicago, Ill., for the Company.Mr. Joseph A. Padway,andMr. Herbert S. Thatcher,ofWash-ington, D. C.,Mr. Henry A. McFarlandandMr. John J. Lorden,ofRock Island, Ill., andMr. Henry E. O'Reilly, ofChicago Ill., forLocal 22657.Mr. George Q. Lynch.,ofWashington, D. C., andMr. Roy E.Rogers,of Hammond, Ind., for the Pattern Makers.Meyers c Meyers,byMr. Ben Meyers,of Chicago, Ill., for theF. E. W. O. C.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEOn April 2, 1941, Federal Labor Union No. 22657, affiliated withthe American Federation of Labor, herein called Local 22657, filed32 N. L. R. B., No. 4. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Regional Director for the Thirteenth Region (Chicago,Illinois) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees at the FarmallWorks of International Harvester Company, Rock Island, Illinois,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On April 8, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice.On April 17, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and Local22657, and upon Local 109, Farm Equipment Workers OrganizingCommittee, herein called the F. E. W. O. C., and Pattern MakersLeague of North America, Quad Cities Association, herein called thePattern Makers, labor organizations claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on April 28, 1941, at Davenport, Iowa, before R. N. Den-ham, the Trial Examiner duly designated by the Chief Trial Ex-aminer.The Board, the Company, Local 22657, and the F. E. W.O. C. were represented by counsel, the Pattern Makers by its repre-sentatives; all participated in the hearing.At the commencementof the hearing the Trial Examiner granted a motion to intervenefiled by the Pattern Makers.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.At the close of the hear-ing, counsel for the F. E. W. O. C. moved to consolidate this pro-ceeding with other proceedings involving the Company which arepending before the Board. The Trial Examiner reserved rulingthereon.The motion is hereby denied.At the close of the hearing,counsel for the Board moved to conform the pleadings to the proofadduced at the hearing.The Trial Examiner granted the motion.During the course of the hearing the Trial Examiner made severalrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed all the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument was held before the Board on May 2,1941, at Washington, D. C.Local 22657, the F. E. W. O. C., and thePattern Makers were represented and participated in the argument.The Company did not appear, at the argument. INTERNATIONAL HARVESTER COMPANY27Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYInternational Harvester Company is a New Jersey corporation withits general offices at Chicago, Illinois.The Company is engaged inthe design, manufacture, assembly, repair, sale, and distribution ofmotor trucks, farm tractors, industrial tractors, tillage implements,planting and seeding machines, hoeing machines, and other farmequipment and kindred items and supplies. It operates plants inthe States of Illinois,Wisconsin, Indiana, Ohio, New York, Ten-nessee, and California.This proceeding is concerned solely with itsFarmall Works located at Rock Island, Illinois.The Company useslarge quantities of raw materials in its manufacturing operationsat the Farmall Works, a very substantial amount of which areshipped to the Farmall Works from points outside the State of Il-linois.During 1940 the Company manufactured products at itsFarmall Works valued at about $27,000,000, a very substantial per-centage of which represented shipments made by the Company topointsoutside the State of Illinois. The Company employsapproximately 4,000 employees at the Farmall Works.H.THE ORGANIZATIONS INVOLVEDPattern makers League of North America, Quad Cities Association,is a labor organization affiliated with the American Federation ofLabor.It admits to membership employees at the Farmall Worksof the Company.Federal Labor Union No. 22657 is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees at the Farmall Works of the Company.Local 109, Farm Equipment Workers Organizing Committee, isa labor organization affiliated with the Congress of Industrial Or-ganizations.It admits to membership employees at the FarmallWorks of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Pattern Makers, Local 22657, and the F. E. W. O. C. haveeach requested the Company to be recognized as exclusive represent-ative of certain employees at the Farmall Works.The Companyhas denied all of these requests until such time as the Board deter-mines the exclusive representative of the employees.Statements ofthe Regional Director and the Trial Examiner, introduced in evi-dence at the hearing, show that the Pattern Makers, Local 22657, 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the F. E. W. O. C. each represent a, substantial number of em-ployees in the unit alleged by each to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNINGREPRESENTATION UPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSThe Company, the F. E. W. 0. C., and Local 22657 agreed at thehearing that all production and maintenance employees at theFarmall Works of the Company, excluding salaried employees, super-visory employees on hourly rates above the rank of working groupleaders, factory clerical employees, office clerical employees, inden-tured apprentices, progressive executive students, fire and watchemployees, and temporary employees, constitute,a unit appropriatefor the purposes of collective bargaining.They further agreed thatthe pattern makers and pattern makers' apprentices should be in-cluded in such unit unless they are found by the Board to constitutea separate unit.The Pattern Makers urges that all pattern makers and patternmakers' apprentices at the Farmall Works of the Company constitutean appropriate unit.Local 22657 stated that it had no objection tothis unit.The F. E. W. 0. C. stated that the question of whetheror not the pattern makers and pattern makers' apprentices constitutea separate unit was one for the Board, but that in the event theBoard found them to constitute a separate appropriate unit it didnot desire to appear on the ballot in and election among such em-ployees.The pattern makers work in a separate department of theplant and their work is of a highly skilled nature, requiring alengthy apprenticeship.It appears that a majority of the patternIThe Trial Examiner reported that 11 employees,whose names appear on the Company'spay roll of April 19, 1941,have signed membership application cards in the Pattern Makers.Thereare 16 employees on this pay roll who are in the unit alleged to be appropriate bythe Pattern Makers.The Regional Director reported that 635 employees,whose namesappear on the Company's pay roll of April 4, 1941, have signed membership applicationcards in Local 22657, and that 657 employees on this pay roll have signed membershipapplication cards in the F. E. W. O. C. There are 3,634 employees on the April 4, 1941,payroll who are in the unit alleged to be appropriate by Local 22657 and the F. E W. O. C. INTERNATIONAL HARVESTER COMPANY29makers involved herein are members of the Pattern Makers.Al-though we would ordinarily direct a separate election among thepatternmakers before establishing them as a separate appropriateunit, since only the Pattern Makers desires to appear on the ballotin such an election we shall make our determination as to the unitat this time.We find that all pattern makers and pattern makers' apprenticesat the Farmall Works of the Company constitute a unit appropriatefor the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.We find that all production and maintenance employees at theFarmallWorks of the Company, excluding salaried employees,supervisory employees on hourly rates above the rank of workinggroup leaders, factory clerical employees, office clerical employees,indentured apprentices, progressive executive students, fire and watchemployees, temporary employees, pattern makers, and pattern makers'apprentices, constitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by elections by secret ballot. ' The F. E.W. 0. C. stated that in the event the Board directs an election, it de-sires that the pay roll prior to Local 22605's petition dated April 2,1941, be used to determine eligibility to vote.Local 22657 stated thatitdesires that the pay roll immediately preceding the date of theelection be used for this purpose. It appears that the number ofemployees employed by the Company is constantly increasing due toan increase in orders because of the national defense program. Inaccordance with our usual procedure, we shall direct that the employ-ees eligible to vote in the respective elections shall be those in therespective appropriate units whose names appear on the Company'spay roll for the period immediately preceding the date of our Direc-tion of Elections herein, subject to such limitations and additions asare set forth in the Direction.The F. E. W. 0. C. urges that employees who have been in the em-ploy of the Company for a period of 6 months or less at the time ofthe election should be deemed ineligible to vote. In support of ' itscontention it states that such employees are temporary.The recorddiscloses that all employees are hired by the Company on a perma- 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDnent basis and receive the same salary as employee who have been inthe employ of the Company for more than 6 months.A representa-tive of the Company testified that it-takes between 3 and 6 monthsfor the Company, to find out whether a new employee's work willjustify his retention on the pay roll.We find that such employeesshould vote in the elections.The F. E. W. 0. C. contends that employees hired to replace em-ployees who have been inducted into the military or naval trainingor service of the United States should be declared ineligible to voteon the ground that they are temporary employees.Local 22657 de-sires that these employees vote, stating in support of its contentionthat these employees have prospects of being employed for at leastone year.The Company stated that it classifies such employees astemporary so that in the future it will be in a position to comply withthe requirements of the Selective Service Act with respect to thereemployment of the men who are inducted into the active militaryservice or training of the United States. It appears that these em-ployees work under the same conditions as all other employees of theCompany and have prospects of at least 1 year's employment withthe Company.We find that they should vote in the elections.The F. E. W. 0. C. stated that it desires that the elections be heldoff the premises of the Company before or after working hours.Local 22657 and the Company urge that the elections be held on com-pany property during working hours.We shall leave the issues thusraised by the conflicting claims of the F. E. W. 0. C. and Local 22657to the determination of the Regional Director after consultation withthe parties.The F. E. W. 0. C. requests that no election be held in this casein less than 60 or more than 90 days from the date of the Decisionherein because of the unsettled conditions arising from the effects ofunfair labor practices on the part of the Company which have notbeen dissipated 2 and the hiring of many new employees. In accord-ance with our usual practice we shall direct that the elections inthis case be held as soon as possible, but not later than thirty (30)days from the date of the Direction.The F. E. W. 0. C. requests that the election in this case be heldon the same date as the elections in five other cases before the Boardinvolving the Company.3We shall leave the determination of thedate on which each of the elections shall be held to the discretion ofthe Regional Directors involved subject to the 30-day limitation set2On February 8, 1941, the Board issued a Decision and Order finding that the Companyhad committed unfair labor practices within the meaning of the Act.Thereafter theRegional Director notified the Board that the Company had complied with the Order.2These cases involve the McCormick Works, Rock Falls Works, East Moline Works,Milwaukee Works, and West Pullman Works of the Company. INTERNATIONAL HARVESTER COMPANY31out above.However, we hereby direct that none of the ballots inany of the elections be opened and tabulated until after the completionof all the elections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees at the Farmall Works of International Har-vester Company, Rock Island, Illinois, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All pattern makers and pattern makers' apprentices at theFarmall Works of the Company constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act.3.All production and maintenance employees at the FarmallWorks of the Company, excluding salaried employees, supervisoryemployees on hourly rates above the rank of working group leaders,factory clerical employees, office clerical employees, indentured ap-prentices, progressive executive students, fire and watch employees,temporary employees, pattern makers, and pattern makers' appren-tices, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED' that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with International Harvester Company, Rock Island, Illinois,elections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Thirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations :1.Among all pattern makers and pattern makers' apprentices atthe Farmall Works of the Company who were employed during the 32DECISIONS OF NATIONALLABOR RELATIONS BOARDpay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by PatternMakers League of North America, Quad Cities Association, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining; and2.Among all production and maintenance employees at theFarmall Works of the Company who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingsalaried employees, supervisory employees on hourly rates abovethe rank of working group leaders, factory clerical employees, officeclericalemployees, indentured apprentices, progressive executivestudents, fire and watch employees, temporary employees, patternmakers, pattern makers' apprentices,, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Federal Labor Union No. 22657, affiliated withthe American Federation of Labor, or by Local 109, Farm Equip-ment Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining,or by neither.MR. EDWIN S. SMITH,dissenting in part :I see no justification for setting up the employees urged by thePatternMakers in a separate appropriate bargaining unit.Theyconstitute employees in one of many departments in an integratedplant and there is a complete absence of any bargaining historybetween the Pattern Makers and the Company on behalf of theseemployees.I think the reasons expressed in my dissenting opinionsin theAllis-Chalmers 4and subsequent cases are here applicable, andunder these circumstances I consider that the pattern makers andpattern makers' apprentices should be included in the industrial unit.'Matter of Allis-Chalmers Manufacturing CompanyandInternationalUnion, UnitedAutomobile Workers of America,Local248, 4 N L RB 159,175